         Case 1:17-cv-05821-LGS Document 124 Filed 07/12/19 Page 1 of 1



                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION                      JACK KAUFMAN
                              NEW YORK REGIONAL OFFICE                          (212) 336-0106
                                                                                KAUFMANJA@SEC.GOV
                                     200 VESEY STREET, SUITE 400
                                       NEW YORK, NY 10281-1022



                                             July 12, 2019

VIA ECF
The Honorable Lorna G. Schofield
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    SEC v. Mirman, 17-cv-5821 (LGS) (S.D.N.Y.)

Dear Judge Schofield:

       In accordance with the Court’s July 1, 2019 Order (DE 122), Plaintiff Securities and
Exchange Commission (the “Commission”) and Defendant Abraham Mirman have met and
conferred, and the parties have agreed upon the following revised pretrial schedule:

       11/01/19 - Fact depositions completed/fact discovery closes.
       11/15/19 - Initial expert reports due.
       12/06/19 - Expert rebuttal reports due.
       12/20/19 - Expert discovery completed.
       01/17/20 - Pre-motion conference letter regarding dispositive motions.
       01/24/20 - Pre-motion conference rebuttal letter.
       01/31/20 - Pre-motion conference for dispositive motions.

       The parties’ principal remaining fact discovery consists of approximately ten depositions.
The parties have conferred and determined that a November 1, 2019 fact discovery cutoff is
necessary to accommodate counsels’ and witnesses’ August and September vacation schedules,
September and October holidays, and other scheduling conflicts, and to include sufficient time to
resolve any remaining fact discovery disputes.

                                             Respectfully submitted,
                                             /s/
                                             Jack Kaufman
                                             Senior Trial Counsel
                                             Division of Enforcement

cc:    Defendant Mirman, via ECF.
